Per Curiam.
It is admitted that the servant of the defendant negligently broke an electric lamp standard placed on one of the streets of the plaintiff, and the only question argued is the measure of damages. It appears from the evidence that the city had one time purchased a large quantity of these standards costing about $60 a piece; that they had some left over which they kept in storage, but owing to the great increase in material new ones were worth $225. The city had bought some to replace those destroyed at that cost, hut in replacing the one which the defendant destroyed they used one of the former lot, and the only question is whether the defendant should pay according to present value or according to the original cost of the one used. The trial court found, for the plaintiff at the present cost, and defendant appeals. We think the trial court was right in fixing the damages at the present value and therefore the judgment should be affirmed, with costs.